Spence, J.,
delivered the opinion of this court.
There is no error in the judgment of the court below in this cause.
The act of 1825, ch. 114, sec. 2, confers no authority or power upon the clerks of the county courts, to issue writs of attachments upon the application of the plaintiff or plaintiffs, in any judgment rendered by a justice of (he peace, unless they produce the original judgment, or a copy thereof, under the hand and seal of the justice rvho rendered the same.
The production of the original judgment, or a copy under seal, in such cases, is'indispensable to give the court jurisdiction of the subject.
JUDGMENT AFFIRMED.